 Case 6:19-cv-01183-PGB-GJK Document 1 Filed 06/26/19 Page 1 of 10 PageID 1



                           UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION

JENNIFER M. HALIBURTON,             )
                                    )
       Plaintiff,                   )
                                    )
v.                                  )                 Case No.:
                                    )
ORANGE LAKE COUNTRY CLUB INC. )
d/b/a HOLIDAY INN CLUB              )
VACATIONS,                          )
                                    )
       Defendant.                   )
____________________________________)

             PLAINTIFF’S COMPLAINT AND DEMAND FOR JURY TRIAL

       COMES NOW Plaintiff JENNIFER M. HALIBURTON (hereinafter “Plaintiff” or

“Haliburton”), and files her complaint against Defendant ORANGE LAKE COUNTRY CLUB

INC., d/b/a HOLIDAY INN CLUB VACATIONS (hereinafter “Defendant” or “Orange Lake”)

and in support she states the following:

                                  NATURE OF THE CLAIMS

       1.      This is an action for monetary damages, pursuant to Title I of the Americans with

Disabilities Act of 1990, as amended, 42 U.S.C. §§ 12101 et seq. (“ADA”) and the Florida Civil

Rights Act of 1992, Fla. Stat. §§ 760.01 et seq. (“FCRA”), to redress Defendant’s unlawful

employment practices against Plaintiff, including Defendant’s unlawful discrimination,

harassment, and retaliation against Plaintiff because of her disability and Defendant’s intentional

infliction of emotional distress leading to Plaintiff’s constructive discharge.




                                                  1
 Case 6:19-cv-01183-PGB-GJK Document 1 Filed 06/26/19 Page 2 of 10 PageID 2



                                 JURISDICTION AND VENUE

        2.     This Court has jurisdiction of the claims herein pursuant to 28 U.S.C. §§ 1331 and

1343, as this action involves federal questions regarding deprivation of Plaintiff’s civil rights under

the ADA.

        3.     This Court has supplemental jurisdiction over Plaintiff’s related claims arising

under state law pursuant to 28 U.S.C. §1367(a).

        4.     Venue is proper in this district pursuant to 28 U.S.C. §1391(b) because a substantial

part of the events or omissions giving rise to this action, including the unlawful employment

practices alleged herein occurred in this district.

                                          THE PARTIES

        5.     Plaintiff, Haliburton, is a citizen of the United States, and is and was at all times

material a resident of the State of Florida, residing in Polk, County, Florida.

        6.     Defendant, Orange Lake, is a Delaware For Profit Corporation with its principal

place of business in Kissimmee, Florida located in Osceola, County, Florida.

        7.     Defendant is an employer as defined by the laws under which this action is brought

and employs the requisite number of employees.

                               PROCEDURAL REQUIREMENTS

        8.     Plaintiff has complied with all statutory prerequisites to filing this action.

        9.     On or about February 24, 2017, Plaintiff dual-filed a claim with the Florida

Commission on Human Relations (“FCHR”) and the Equal Employment Opportunity Commission

(EEOC”) satisfying the requirements of 42 U.S.C. § 2000e5(b) and (e), based on disability and

retaliation.




                                                      2
 Case 6:19-cv-01183-PGB-GJK Document 1 Filed 06/26/19 Page 3 of 10 PageID 3



       10.     Plaintiff’s EEOC charge was filed within three hundred (300) days after the

unlawful employment practices occurred.

       11.     On May 16, 2019, the EEOC issued to Plaintiff a Dismissal and Notice of Rights.

       12.     This complaint was filed within ninety (90) days Plaintiff’s receipt of the EEOC’s

Dismissal and Notice of Rights.

                                  FACTUAL ALLEGATIONS

       13.     Plaintiff is disabled.

       14.     Plaintiff suffers from muscular dystrophy, bi-polar II, and anxiety.

       15.     Defendant was aware of Plaintiff’s disabilities upon her hire as due to her disability

she wears metal braces on her lower legs/feet and uses a push-walker to assist her with walking

and balance.

       16.     Plaintiff’s disability limits her daily life activities such as walking.

       17.     Plaintiff worked for Defendant as a Call Transfer Agent wherein her job duties

included answering overflow calls from the Holiday Inn, selling vacation packages, and inputting

customer billing information.

       18.     Plaintiff did not require any reasonable accommodations and was able to perform

her job duties. Initially, Plaintiff was seated somewhat apart from much of Defendant’s staff so

that she could have her push-walker easily accessible, near her at all times, and it would not be

distracting to others or “in the way.”

       19.     Plaintiff enjoyed her first weeks as a Call Transfer Agent and consistently met her

weekly sales quotas.

       20.     However, when James Dixon became the Night Shift Call Center Manager, there

was an immediate and drastic shift in the work environment.



                                                  3
 Case 6:19-cv-01183-PGB-GJK Document 1 Filed 06/26/19 Page 4 of 10 PageID 4



        21.     Mr. Dixon targeted Plaintiff due to her disability.

        22.     Solely to harass Plaintiff, Mr. Dixon directed Plaintiff to move her desk from its

original location to a more populated area of the call center. After relocating to the more populated

area of the call center, Plaintiff’s colleagues would regularly play with her push-walker as if it was

a toy, remove it from Plaintiff’s reach and run up and down the hallway with it. Al (no last name)

Supervisor, witnessed Plaintiff’s colleagues treating her push-walker, a piece of durable medical

equipment, as a toy and did nothing to stop it, thus ratifying the discriminatory behavior.

        23.     To further harass, embarrass, discriminate against, and make the workplace

intolerable for Plaintiff, Mr. Dixon commented to Plaintiff in front of all of her colleagues,

“Haliburton, I am going to buy you a motorized scooter so you can run to the board and put your

bookings on the board and run back to your desk.” Immediately, Plaintiff’s colleagues burst into

laughter – at Plaintiff’s expense – causing her great shame, embarrassment, and harm.

        24.     Mr. Dixon frequently walked by Plaintiff’s work area and would kick or hit the

back of her chair with his water bottle in a jarring manner and exclaim “Get it together Haliburton”

or “Pick it up, Haliburton.” No other non-disabled employees were treated in this manner. Mr.

Dixon’s extreme and outrageous actions caused Plaintiff heightened anxiety and harm.

        25.     Plaintiff requested a shift change from working the overnight shift to working the

morning shift to extricate herself from the hostile and discriminatory work environment, however

her request was denied. Defendant cited Plaintiff’s “production” as the reason for denying her

request. This came to a surprise to Plaintiff as Defendant had not raised any performance issues

with Plaintiff to date.

        26.     Plaintiff escalated her concerns regarding Mr. Dixon’s discriminatory behavior to

Nikki Murphy, Human Resources. Ms. Murphy then forwarded Plaintiff’s complaint to Marissa



                                                  4
 Case 6:19-cv-01183-PGB-GJK Document 1 Filed 06/26/19 Page 5 of 10 PageID 5



Torres, Senior Manager of Human Resources. Despite Plaintiff’s complaint, no remedial action

was taken.

       27.     Instead, in retaliation for reporting Mr. Dixon’s discriminatory behavior Defendant

issued Plaintiff a write-up for not meeting her sales goals – the very same day Plaintiff raised her

concerns. However, upon information and belief due to her disability, Mr. Dixon radically

decreased Plaintiff’s call volume intentionally, to negatively impact her production in an effort to

create pretext for Plaintiff’s termination.

       28.     Mr. Dixon and Amond (last name unknown) then met with Plaintiff where Mr.

Dixon acknowledged he made the discriminatory comments and offered an insincere apology.

Amond further physically destroyed Plaintiff’s write-up, seemingly to suggest it was removed

from Plaintiff’s record. Plaintiff then returned to work hopeful the work environment would

become less hostile and discriminatory

       29.     Plaintiff excelled and had at least nine (9) sales in one week. Despite meeting her

sales quota for the week and in further retaliation for her complaints of discrimination, Defendant

issued Plaintiff another discriminatory and retaliatory write-up citing “production” for the prior

week. Plaintiff became visibly upset by Defendant’s retaliatory action.

       30.     Plaintiff again reached out to Ms. Torres to report the discrimination, harassment,

and retaliation, but received no response.

       31.     During Plaintiff’s next shift, Mr. Dixon and Amond confronted Plaintiff regarding

the previous day’s events and falsely accused Plaintiff of acting in a “disrespectful” manner in the

work place. Defendant notified Plaintiff she would be suspended without pay and that Human

Resources would contact her to discuss further steps.




                                                 5
 Case 6:19-cv-01183-PGB-GJK Document 1 Filed 06/26/19 Page 6 of 10 PageID 6



        32.     Based on Defendant’s prior inaction and an intolerable hostile work environment,

at such time Plaintiff was forced to tender her resignation.

        33.     Defendant’s illegal conduct has caused Plaintiff harm.


                       Count I: Disability Discrimination under the ADA

        34.     Plaintiff re-alleges and adopts, as if fully set forth herein, the allegations stated in

Paragraphs 1-33 above.

        35.     At all times relevant to this action, Plaintiff was a qualified individual with a

disability within the meaning of the ADA. Plaintiff has an actual disability, has a record of being

disabled, and/or is perceived as being disabled by Defendant.

        36.     Plaintiff was able to perform the essential functions of her job at the time of her

constructive discharge.

        37.     Defendant is prohibited under the ADA from discriminating against Plaintiff

because of her disability with regard to discharge, employee compensation, and other terms,

conditions, and privileges of employment.

        38.     Defendant violated the ADA by constructively terminating and discriminating

against Plaintiff based on her disability.

        39.     Plaintiff has been damaged by Defendant’s illegal conduct.

        40.     Defendant’s discriminatory conduct, in violation of the ADA, has caused Plaintiff

to suffer a loss of pay, benefits, and prestige.

        41.     Defendant’s actions have caused Plaintiff to suffer mental and emotional distress,

entitling her to compensatory damages.

        42.     Defendant has engaged in discriminatory practices with malice and reckless

indifference to the Plaintiff’s federally protected rights, thereby entitling her to punitive damages.

                                                   6
 Case 6:19-cv-01183-PGB-GJK Document 1 Filed 06/26/19 Page 7 of 10 PageID 7



                               Count II: Retaliation under the ADA

        43.     Plaintiff re-alleges and adopts, as if fully set forth herein, the allegations stated in

Paragraphs 1-33 above.

        44.     Defendant intentionally retaliated against Plaintiff for engaging in protected

activity, raising her concerns regarding Defendant’s discriminatory actions, by constructively

discharging her employment.

        45.     Defendant’s conduct violates the ADA.

        46.     Defendant’s discriminatory conduct, in violation of the ADA, has caused Plaintiff

to suffer a loss of pay, benefits, and prestige.

        47.     Defendant’s actions have caused Plaintiff to suffer mental and emotional distress,

entitling her to compensatory damages.

        48.     Defendant has engaged in discriminatory practices with malice and reckless

indifference to the Plaintiff’s federally protected rights, thereby entitling her to punitive damages.



              Count III: Handicap Based Discrimination in Violation of the FCRA

        49.     Plaintiff re-alleges and adopts, as if fully set forth herein, the allegations stated in

paragraphs 1-33 above.

        50.     Plaintiff was a qualified individual with a handicap under the meaning of the

FCRA.

        51.     Defendant is prohibited under the FCRA from discriminating against Plaintiff

because of her handicap with regard to discharge, employee compensation, and other terms,

conditions, and privileges of employment.




                                                   7
 Case 6:19-cv-01183-PGB-GJK Document 1 Filed 06/26/19 Page 8 of 10 PageID 8



       52.     Defendant violated the FCRA by constructively terminating and discriminating

against Plaintiff based on her handicap.

       53.     Defendant intentionally discriminated against Plaintiff on the basis of her handicap.

       54.     As a direct and proximate result of Defendant’s unlawful and discriminatory

conduct in violation of the FCRA, Plaintiff has suffered lost wages, lost benefits, as well as severe

mental anguish and emotional distress, including but not limited to depression, humiliation,

embarrassment, stress and anxiety, loss of self-esteem and self-confidence, and emotional pain and

suffering, for which Plaintiff is entitled to an award of monetary damages and other relief.

       55.     Defendant’s unlawful conduct in violation of the FCRA was outrageous, malicious,

was intended to injure Plaintiff, and was done with conscious disregard of Plaintiff’s civil rights,

entitling Plaintiff to an award of exemplary and or punitive damages.


                        Count IV: Retaliation in Violation of the FCRA

       56.     Plaintiff re-alleges and adopts, as if fully set forth herein, the allegations stated in

paragraphs 1-33 above.

       57.     At all times relevant to this action, Plaintiff was a qualified employee with a

handicap under the FCRA.

       58.     Defendant intentionally retaliated against Plaintiff for engaging in protected

activity when she raised concerns about Defendant’s discriminatory behavior.

       59.     As a direct and proximate result of Defendant’s unlawful and retaliatory conduct in

violation of the FCRA, Plaintiff has suffered lost wages, lost benefits, as well as severe mental

anguish and emotional distress, including but not limited to depression, humiliation,

embarrassment, stress and anxiety, loss of self-esteem and self-confidence, and emotional pain and

suffering, for which Plaintiff is entitled to an award of monetary damages and other relief.

                                                  8
 Case 6:19-cv-01183-PGB-GJK Document 1 Filed 06/26/19 Page 9 of 10 PageID 9



       60.     Defendant’s unlawful conduct in violation of the FCRA was outrageous and

malicious, was intended to injure Plaintiff, and was done with conscious disregard of Plaintiff’s

civil rights, entitling Plaintiff to an award of exemplary and/or punitive damages.


                                Count V: Constructive Discharge

       61.     Plaintiff re-alleges and adopts, as if fully set forth herein, the allegations stated in

Paragraphs 1-33 above.

       62.     Defendant deliberately created intolerable working conditions as it failed to provide

a work environment free from discrimination, harassment, and hostility.

       63.     Defendant’s actions were done with the intent to drive Plaintiff to resign as

Defendant was repeatedly on notice of Plaintiff’s complaints and failed to take remedial action.

       64.     Defendant’s deliberate actions forced Plaintiff to resign her position.



                      Count VI: Intentional Infliction of Emotional Distress

       65.     Plaintiff re-alleges and adopts, as if fully set forth herein, the allegations stated in

Paragraphs 1-33 above.

       66.     Defendant engaged in deliberate conduct when it repeatedly failed to take remedial

action following Plaintiff’s numerous complaints and its own first-hand knowledge of the

discriminatory and harassing behavior Plaintiff endured, thus ratifying the discrimination and

harassment.

       67.     Defendant’s conduct was extreme and outrageous.

       68.     Defendant’s extreme and outrageous conduct caused Plaintiff to suffer severe

emotional distress.




                                                  9
Case 6:19-cv-01183-PGB-GJK Document 1 Filed 06/26/19 Page 10 of 10 PageID 10



                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff, requests this Honorable Court:

       a) Enter judgment requiring Defendant to pay back wages and back benefits found to be

due and owing at the time of trial, front-pay, compensatory damages, including emotional distress

damages, in an amount to be proved at trial, punitive damages, liquidated damages, and

prejudgment interest thereon;

       b) Grant Plaintiff her costs and an award of reasonable attorneys’ fees (including expert

fees); and

       c) Award any other and further relief as this Court deems just and proper.

                                             JURY DEMAND

       Plaintiff hereby requests a trial by jury on all triable issues herein.

                                                       Respectfully Submitted:

                                                       /s/ Abby D. Salzer
                                                       Abby D. Salzer
                                                       Florida Bar No.: 591475
                                                       Spielberger Law Group
                                                       4890 W. Kennedy Blvd.
                                                       Suite 950
                                                       Tampa, Florida 33609
                                                       T: (800) 965-1570 ext. 104
                                                       F: (866) 580-7499
                                                       Abby.Salzer@spielbergerlawgroup.com

                                                       Counsel for Plaintiff




                                                  10
